DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	At the outset, applicant’s allegations that unexpected results are demonstrated in the specification regarding the increased efficiency of plaque substitute removal in the Remarks section of the Amendment filed 11/30/2021 have been noted but are deemed insufficient at this time to overcome the outstanding obviousness rejection of claims 1-19 under 35 U.S.C. § 103 (AIA ) as being unpatentable over WO 2010/069919 A1 (hereinafter Kraemer et al.) in view of WO 00/51462 (hereinafter Weihrauch) (see below). 
Firstly, applicant asserts that Applicant discloses, “Brushing tests were performed using a robot system KUKA 3 under the following conditions (Table 1 in the specification on p. 13)” and Applicant discloses, “Fig. 8 shows the amount of plaque substitute removal in % of the example embodiment  1 (14) and the comparative example 1 (64), each with respect to all tooth surfaces (66), buccal surfaces (68), lingual surfaces (70), lingual and buccal surfaces (72), occlusal surfaces (74), the gum line (76) and interdental surfaces (78). Fig. 8 clearly shows that example embodiment 1 (14) provides significant improved plaque removal properties with respect to all tooth surfaces (66), buccal surfaces (68), lingual surfaces (70), lingual and buccal surfaces (72), occlusal surfaces (74), the gum line (76) and interdental surfaces (78) compared to comparative example 1 (64).” (specification on page 13, lines 15-23). 
Secondly, applicant asserts that Applicant discloses, “[f]urther, sensory tests showed performance advantages of oral care implements according to the present disclosure (example embodiments 1 and 2) as compared to care oral implements according to an comparative example 
Applicant therefore alleges that, in total, applicant’s unexpected results demonstrated within the specification and replicated herein would rebut any prima facie case of obviousness if properly established. 
Applicant’s allegations that unexpected results are demonstrated in the specification regarding the increased efficiency of plaque substitute removal are deemed insufficient to overcome the outstanding obviousness rejection of claims 1-19 under 35 U.S.C. § 103 (AIA ) as being unpatentable over Kraemer et al. in view of Weihrauch because even if the examiner were to take into account applicant’s allegations of unexpected results regarding increased efficiency of plaque removal, the alleged unexpected results are not commensurate in scope with the claimed invention. Specifically, independent claim 1, lines 7-9, merely (broadly) recites “the filaments of the first group having a first length and the filaments of the second group having a second length, the first length being different from the second length” (any length difference is merely broadly recited and lacking any specific 
For all of the above reasons, the allegations of unexpected results regarding the increased efficiency of plaque substitute removal are deemed unconvincing.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/069919 A1 (hereinafter Kraemer et al.) in view of WO 00/51462 (hereinafter Weihrauch). 
As for claim 1, Kraemer et al. discloses in Figs. 12 and 13, for example, a head 121 for an oral care implement comprising: a mounting surface 123, a first tuft 1241 or 1242 (124) extending from the mounting surface 123, wherein the first tuft comprises a first group of filaments (of length LT greater than LN1) and at least a second group of filaments (of length LN1), the first group of filaments being surrounded by the second group of filaments (p. 12, line 25 to p. 13, line 21), the filaments of the first group having a first length (length LT greater than LN1) and the filaments of the second group having a second length (length LN1), the first length being different from the second length (Fig. 12), wherein each filament of the first tuft has a longitudinal axis and a cross-sectional area extending in a plane perpendicular to the longitudinal axis (Fig. 13); a second tuft (the tuft without bristles 125 in Fig. 12; and which also can be any of the other tufts in Fig. 12) extending from the mounting surface 123, wherein the second tuft comprises a third group of filaments, the filaments of the third group having a third length (length LN2); wherein the first tuft and second tuft are inclined in opposite directions (Fig. 12). Kraemer et al. discloses all of the recited subject matter as previously recited above with the exception of the filaments of the first group have a diameter being smaller than the diameter of the filaments of the second group. Weihrauch teaches in Figs. 19 and 22, for example, a tuft wherein the filaments of a first group 53 have a diameter being smaller than the diameter of the filaments of a second group 54 (referencing the machine translation for this reference in the description far Figs. 19 and 22). It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified the Kraemer et al. tuft such that the filaments of the first group have a 
As for claim 2, wherein the cross-sectional area of the first tuft has a circular or substantially circular shape (Kraemer et al. Fig. 13).
As for claim 3, wherein the first tuft is inclined in a first direction towards a proximal end of the head and the second tuft is inclined in a second direction towards a distal end of the head (Kraemer et al. Fig. 12). It should be that the second tuft could be the same or different from the first tuft in addition to having a same or different third length. 
As for claim 4, wherein the first tuft is inclined in a first direction towards a distal end of the head and the second tuft is inclined in a second direction towards a proximal end of the head (Kraemer et al. Fig. 12). It should be that the second tuft could be the same or different from the first tuft in addition to having a same or different third length. 
As for claim 5, wherein the difference in length between the first length and the second length is about 1.3 mm to about 1.9 mm (For example, the tapered bristles 125 may be 1-5mm longer than the greater length LN1; Kraemer et al. p. 13, lines 4-21 and p. 15, lines 23-25). 
As for claim 6, wherein the difference in length between the first length and the second length is about 1.3 mm to about 1.7 mm (For example, the tapered bristles 125 may be 1-5mm longer than the greater length LN1; Kraemer et al. p. 13, lines 4-21 and p. 15, lines 23-25). 
As for claim 7, wherein the first length LT of the filaments of the first group is longer than the second length LN1 of the filaments of the second group (Kraemer et al. Fig. 12). 
As for claim 8, wherein the diameter of the filaments of the first group is about 0.15 mm to about 0.16 mm (Kraemer et al. p. 7, lines 13-15). 
As for claim 9 reciting wherein the diameter of the filaments of the second group is about 0.17 mm to about 0.18 mm, Kraemer et al. already is concerned with the diameter of the filaments (p. 7, lines 
As for claim 10 reciting wherein the first tuft has a longitudinal axis and a cross-sectional area extending in a plane perpendicular to the longitudinal axis, and the cross sectional area has a substantially circular shape with a diameter of about 2.8 mm to about 3.2 mm, Kraemer et al. is already concerned with providing for a certain number of bristles in a tuft for optimized effect (p. 7, lines 17-19) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Fig. 13). 
As for claim 11 reciting wherein the first group of filaments has a longitudinal axis and a cross-sectional area extending in a plane perpendicular to the longitudinal axis, and the cross sectional area of the first group of filaments has a substantially circular shape with a diameter of about 0.8 mm to about 1.2 mm, Kraemer et al. is already concerned with providing for a certain number of bristles in a tuft for optimized effect (p. 7, lines 17-19) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Fig. 13). 
As for claim 12, wherein the filaments of the greater length are tapered filaments 125 having a pointed tip (Kraemer et al. Fig. 12 and p. 13, lines 12-16).
As for claim 13, wherein the filaments of the first group and the filaments of the second group are deemed to further differ from each other by bending stiffness (due to the tapered bristles 125 and/or their chosen diameters) and/or texture (due to the chosen number of tapered bristles 125 relating to an acceptable mouth feel or comfort), and combinations thereof (p. 7, lines 13-24). 
As for claim 14, wherein an angle Al defined between the first tuft and the mounting surface 123 is from about 65° to about 80° (Kraemer et al. Fig. 12 and p. 12, lines 28-32). 
As for claim 15, wherein the angle Al defined between the first tuft and the mounting surface 123 of the head is from about 72° to about 78° (Kraemer et al. Fig. 12 and p. 12, lines 28-32). 

As for claim 17, Kraemer et al. teaches an oral care implement comprising a head according to claim 1 (Figs. 12 and 13 and Title reciting a toothbrush). 
As for claim 18, wherein the angle A1 defined between the first tuft and the mounting surface 123 of the head is from about 74° to about 76° (Kraemer et al. Fig. 12 and p. 12, lines 28-32). 
As for claim 19, wherein the third length of the third group of filaments is equal to the second length of the second group of filaments (no requirement of distinction and by merely picking and choosing certain filaments in Kraemer et al. Fig. 12).

Conclusion
6.	Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. Applicant’s arguments are deemed adequately addressed and explained specifically in section 2. above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723